Citation Nr: 1023797	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-22 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized private medical services provided at Morton 
Plant Hospital from October 24, 2007, to October 26, 2007.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from April 1971 to April 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 decision of the Bay 
Pines, Florida, Department of Veterans Affairs (VA) Medical 
Center (VAMC) which granted payment of the cost of 
unauthorized private medical treatment provided at Morton 
Plant Hospital between October 22, 2007, and October 23, 
2007, and denied payment or reimbursement of the cost of 
unauthorized private medical treatment provided at Morton 
Plant Hospital between October 24, 2007, and October 26, 
2007.  In April 2008, the VAMC denied payment or 
reimbursement of the cost of additional unauthorized private 
medical treatment provided at Morton Plant Hospital between 
October 24, 2007, and October 26, 2007.  In December 2009, 
the Veteran was afforded a hearing before the undersigned 
Veterans Law Judge sitting at the RO.  


FINDINGS OF FACT

1.  The Veteran was admitted for treatment of chest pain on 
October 22, 2007, at Morton Plant Hospital and became 
medically stable for transfer on October 23, 2007.  

2.  The Veteran and Morton Plant Hospital made and documented 
reasonable attempts to transfer the Veteran to the VAMC on 
October 23, 2007.  

3.  The VAMC failed to act upon or to otherwise agree to 
accept the Veteran's October 23, 2007, transfer request.  

4.  Private treatment provided to the Veteran from October 
24, 2007 to October 26, 2007 is considered emergency 
treatment, as no VA facility accepted him, after being 
notified,  at the time transfer was possible.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the cost of 
unauthorized private medical services provided at Morton 
Plant Hospital from October 24, 2007, to October 26, 2007, 
have been met. 38 U.S.C.A. §§ 1725, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 17.1002 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the instant decision, the Board grants payment or 
reimbursement of payment or reimbursement of the cost of 
unauthorized private medical services provided at Morton 
Plant Hospital from October 24, 2007, to October 26, 2007.  
This represents a complete allowance of the benefit sought on 
appeal.  Therefore, the Board concludes that a discussion of 
VA's duty to notify and assist is not necessary.  

The provisions of 38 U.S.C.A. § 1725 (West 2002 & Supp. 2009) 
direct, in pertinent part, that:

(a)  General authority.--(1) Subject to 
subsections (c) and (d), the Secretary 
shall reimburse a veteran described in 
subsection (b) for the reasonable value 
of emergency treatment furnished the 
veteran in a non-Department facility.  

***

(b)  Eligibility.--(1) A veteran referred 
to in subsection (a)(1) is an individual 
who is an active Department health-care 
participant who is personally liable for 
emergency treatment furnished the veteran 
in a non-Department facility.  

(2)  A veteran is an active Department 
health-care participant if--

(A) the veteran is enrolled in the health 
care system established under section 
1705(a) of this title; and 
(B) the veteran received care under this 
chapter within the 24-month period 
preceding the furnishing of such 
emergency treatment.  

(3)  A veteran is personally liable for 
emergency treatment furnished the veteran 
in a non-Department facility if the 
veteran--

(A) is financially liable to the provider 
of emergency treatment for that 
treatment; 

(B) has no entitlement to care or 
services under a health-plan contract 
(determined, in the case of a health-plan 
contract as defined in subsection 
(f)(2)(B) or (f)(2)(C), without regard to 
any requirement or limitation relating to 
eligibility for care or services from any 
department or agency of the United 
States); 
(C) has no other contractual or legal 
recourse against a third party that 
would, in whole, extinguish such 
liability to the provider; and 

(D) is not eligible for reimbursement for 
medical care or services under section 
1728 of this title. 

***

(f)  Definitions.--For purposes of this 
section:

(1) The term "emergency treatment" 
means medical care or services furnished, 
in the judgment of the Secretary-- 

(A) when Department or other Federal 
facilities are not feasibly available and 
an attempt to use them beforehand would 
not be reasonable; 

(B) when such care or services are 
rendered in a medical emergency of such 
nature that a prudent layperson 
reasonably expects that delay in seeking 
immediate medical attention would be 
hazardous to life or health; and 

(C) until-- 

(i) such time as the veteran can be 
transferred safely to a Department 
facility or other Federal facility and 
such facility is capable of accepting 
such transfer; or 

(ii) such time as a Department facility 
or other Federal facility accepts such 
transfer if-- 

(I) at the time the veteran could have 
been transferred safely to a Department 
facility or other Federal facility, no 
Department facility or other Federal 
facility agreed to accept such transfer; 
and 

(II) the non-Department facility in which 
such medical care or services was 
furnished made and documented reasonable 
attempts to transfer the veteran to a 
Department facility or other Federal 
facility.  (emphasis added.)

The provisions of 38 C.F.R. § 17.1002 (2009) clarify that:

Payment or reimbursement under 38 U.S.C. 
§ 1725 for emergency services may be made 
only if all of the following conditions 
are met:

  (a)  The emergency services were 
provided in a hospital emergency 
department or a similar facility held out 
as providing emergency care to the 
public;

  (b)  The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

  (c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions would be met by 
evidence establishing that a veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that 
the nearest available appropriate level 
of care was at a non-VA medical center);

  (d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

  (e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

  (f) The veteran is financially liable 
to the provider of emergency treatment 
for that treatment;

  (g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or the provider to comply with 
the provisions of that health-plan 
contract, e.g., failure to submit a bill 
or medical records within specified time 
limits, or failure to exhaust appeals of 
the denial of payment);

  (h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider; and

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. § 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).  

Clinical documentation from Morton Plant Hospital dated on 
October 2007 indicates that the Veteran sought treatment for 
chest pain on October 22, 2007.  An October 23, 2007, 
consultation report M. J. S., PA-C, indicates that: 

Will plan on heart catheterization 
tomorrow.  The patient is stable for 
clinical transfer to the VA where he can 
have his ischemia workup done there.  ...  
Will pre-clear him for catheterization 
possibly tomorrow if a VA bed is not 
available.  

A July 2008 written statement from the VAMC's Acting Chief 
Medical Officer, Fee Basis, conveys that:

Based on the aforementioned reasons 
provided in the initial review, the 
patient is not eligible for services 
provided beyond the point of medical 
stability, in this case beyond10-23-07.  
Further care could have been provided at 
[the VAMC].  

The VAMC denied the Veteran's claim for payment or 
reimbursement of the cost of unauthorized private medical 
services provided at Morton Plant Hospital from October 24, 
2007, to October 26, 2007, solely upon its determination that 
the Veteran was medically stable as of October 23, 2007, and 
"further care could have been provided at [the VAMC]."  In 
reviewing the claims file, the Board observes that the 
Veteran requested such a transfer at the point in time he 
became medical stable.  Facsimile Cover Sheets from Morton 
Plant Hospital dated on October 23, 2007, indicate that: 
"[The Veteran] - requesting transfer to [the VAMC]" and 
"[Patient] requests transfer to VA."  An October 23, 2007, 
VA Patient Transfer Request from the VAMC reflects that 
personnel from Morton Plant Hospital contacted the VAMC and 
requested transfer of the Veteran to the VAMC.  At the 
December 2009 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the Veteran testified that he had 
requested to be transferred from Morton Plant Hospital to the 
VAMC and the private hospital attempted to facilitate the 
transfer.  The record does not reflect that the VAMC acted 
upon the Veteran's multiple October 23, 2007, transfer 
requests.  

The Board finds that Morton Plant Hospital made and 
documented reasonable attempts to transfer the Veteran to the 
VAMC on October 23, 2007, the date he became medically 
stable.  The VAMC subsequently failed to act upon the 
transfer request or to otherwise agree to accept such a 
transfer.  Therefore, the Board concludes that payment or 
reimbursement of the cost of unauthorized private medical 
services provided at Morton Plant Hospital from October 24, 
2007, to October 26, 2007, is warranted, as it was for 
emergency treatment.  38 U.S.C.A. § 1725 (West 2002 & Supp. 
2009).  


ORDER

The benefits sought on appeal are granted.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


